A PLAINTIFF obtained a judgment before a justice on a note dated the 12th of January, 1833, bearing interest at a higher rate than 6 per cent, per annum. The defendant appealed to the Circuit Court. Held, that upon the plaintiff’s recovery in the Circuit Court, he was entitled to interest up to the time of such recovery at the rate mentioned in the note (1).

 In 1833, and soon after the date of the note mentioned in the text, the law relative to interest was changed. See note to Harvey v. Crawford, Vol. 2 of these Rep. 43. See, also, Rev. Stat. 1838, p. 336.